Citation Nr: 1442752	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure and/or participation in Project 112/SHAD. 

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus type II, due to herbicide exposure and/or participation in Project 112/SHAD.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus type II, due to herbicide exposure and/or participation in Project 112/SHAD.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus type II, due to herbicide exposure and/or participation in Project 112/SHAD.

5.  Entitlement to service connection for peripheral neuropathy of the left lower upper extremity, to include as secondary to diabetes mellitus type II, due to herbicide exposure and/or participation in Project 112/SHAD.

6.  Entitlement to an initial compensable rating for bilateral hearing loss.

7.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to an effective date prior to January 18, 2011, for the grant of additional compensation benefits for the Veteran's dependent spouse.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)), which denied service connection for diabetes mellitus type II and for peripheral neuropathy of the upper and lower extremities.  

This matter also comes before the Board on appeal from a March 2011 rating decision issued by the St. Petersburg AOJ which granted service connection for PTSD and bilateral hearing loss and assigned initial ratings.  TDIU was denied in a May 2012 Statement of the Case (SOC).  The appeal as to all three claims was perfected in June 2012 correspondence from the Veteran's attorney.  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the electronic files does not reveal any pertinent evidence which has not already considered by the RO in conjunction with the adjudication of the Veteran's claims.  

However, having reviewed the VBMS file, it appears that at this point there is another claim in quasi-appellate status.  In this regard, in a June 2012 determination, the RO granted additional compensation benefits for the Veteran's dependent spouse, effective from January 18, 2011.  The VBMS file contains a valid and timely Notice of Disagreement which was dated and received on June 18, 2013, in which the Veteran expressed disagreement with the assigned effective date.  Therefore, the Board finds that an SOC must be issued to the Veteran.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This issue is further addressed in the REMAND following this decision.

The issues of entitlement to an initial compensable rating for bilateral hearing loss, entitlement to an initial rating in excess of 30 percent for PTSD, entitlement to TDIU, and entitlement to an effective date prior to January 18, 2011 for the grant of additional compensation benefits for the Veteran's dependent spouse are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.







FINDINGS OF FACT

1.  The Veteran had service aboard the USS EVERSOLE offshore and in the open waters of the Republic of Vietnam. 

2.  There is no credible evidence that the Veteran was on the ground in Vietnam or the inland waterways of Vietnam. 

3.  The probative evidence does not establish that the Veteran was otherwise directly exposed to herbicides during service and the file obtains official certification to the effect that the Veteran was not a participant in Project 112/SHAD testing. 

4.  Diabetes was initially diagnosed decades after the Veteran's discharge from service, and there has been no demonstration by competent and credible evidence of record that diabetes mellitus is causally related to active service or to any service-connected condition. 

5.  Peripheral neuropathy of the upper and lower extremities (including a reported diagnosis of sub-acute peripheral neuropathy) was initially diagnosed decades after the Veteran's discharge from service, and there has been no demonstration by competent and credible evidence of record that hypertension is causally related to active service or a service-connected disability.

6.  As service connection is not in effect for diabetes mellitus, a claim for service connection for peripheral neuropathy of the upper and lower extremities as secondary to such disease is not a viable theory of entitlement.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II, to include as due to herbicide exposure and/or participation in Project 112/SHAD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus type II, due to herbicide exposure and/or participation in Project 112/SHAD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus type II, due to herbicide exposure and/or participation in Project 112/SHAD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus type II, due to herbicide exposure and/or participation in Project 112/SHAD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

5.  The criteria for service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus type II, due to herbicide exposure and/or participation in Project 112/SHAD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, March and August 2006 letters, as well as a letter dated in September 2010, sent prior and subsequent to the initial unfavorable decision issued in September 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and service personnel records (SPRs) as well as post-service VA and private treatment records have been obtained and considered.  Also on file are records from the Social Security Administration, lay statements from the Veteran, as well as articles, fact sheets, and other informational material.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for diabetes mellitus and/or peripheral neuropathy of the upper and lower extremities; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that such diseases are otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has primarily maintained that diabetes is the result of herbicide exposure, and that peripheral neuropathy of the upper and lower extremities is secondary to diabetes mellitus.  He has not alleged that diabetes is otherwise the result of his military service or that he has had a continuity of symptomatology of either diabetes or peripheral neuropathy of the upper and lower extremities since service.  Vague and unsubstantiated contentions that diabetes and peripheral neuropathy of the upper and lower extremities could be related to participation in Project 112/SHAD testing in service are addressed herein.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the instant claims. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diabetes mellitus is listed as a chronic disease under 38 C.F.R. § 3.309(a).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. §3.310(a).  This includes situations where a service-connected condition has chronically (i.e., permanently) aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The presumptions for diseases related to Agent Orange exposure are codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, based on an analysis of scientific evidence.  However, the presumption only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  Under 38 C.F.R. § 3.309(e) diabetes mellitus Type II and acute and subacute peripheral neuropathy are presumptive diseases. 

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a) (6)(iii) (2013).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam," a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

In short, the Veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Background

The Veteran filed service connection claims for diabetes mellitus and subacuate, transient, peripheral neuropathy in February 2006.  The Veteran reported sustaining Agent Orange exposure during active service in the Navy, while off the shores of Vietnam and in the coastal waters, and in conjunction with Operation 112 SHAD.  In a March 2006 statement, the Veteran indicates that the SHAD testing took place between February 14 and March 7, 1970.

In support of the claim, the Veteran provided a November 2005 private medical report of Dr. G.E.W.  The doctor indicated that he had reviewed the Veteran's Naval and VA medical records, and had made the diagnoses which included Type 2 diabetes and subacute, transient neuropathy, based on that review.  The doctor noted that Veteran's history of serving with the United States Navy from 1968 to 1971, with 18 months of sea duty, assigned to the USS EVERSOLE, DD789, fighting in Vietnam.  The doctor stated that for weeks, the Veteran was exposed to Agent Orange while on fire missions with 1/2 mile of the shore line of Vietnam.  It was mentioned that planes spraying Agent Orange along the fire line turned over the destroyer with their spraying units still activated, causing the ship to be become exposed to Agent Orange.  It was further stated that the Veteran's ship was involved in Project 112 SHAD (shipboard hazardous assessment determination), and that one of the Veteran's jobs on the destroyer was to check for radiation on deck after planes had flown over the ship.  It was concluded that, during Project 112 SHAD, the Veteran was exposed to biological and chemical agents.  Ultimately, the doctor opined that type 2 diabetes and subacute and on-going transient peripheral neuropathy were caused by exposure to naval gunfire and toxic agents in the navy while serving aboard the USS EVERSOLE.  

Also provided for the file was a March 1970 memorandum indicating that the Veteran was qualified for and authorized to wear the Vietnam Service Medal for service aboard the USS EVERSOLE (DD-789) while in direct support of military operations in Vietnam and its contiguous waters during the West Pacific Cruise for the period from February 14 to March 2, 1970.  In December 2000, a DD 215 was issued to reflect this award.  

STRs are entirely negative for any complaints, findings or diagnosis relating to diabetes mellitus or peripheral neuropathy.  

In March 2006, the Veteran's SPRs were requested.  SPRs are negative for any indication of in-country Vietnam service or visitation.  The DD214 form reflects that the Veteran served with the United States Navy aboard the USS EVERSOLE, his primary MOS was electrician.  He was assigned to the USS EVERSOLE from November 15, 1969 to November 3, 1970.  His awards and decorations include a National Defense Service Medal; later it was determined that he was eligible for a Vietnam Service Medal.  A Bronze Star was attached in March 2007.  In October 2009, the U.S. Army and Joint Services Records Research Center (JSRRC) concluded that the Veteran was not awarded a Purple Heart.

VA records show that in May 2001, an impression of Agent Orange and asbestos exposure in the past was made, based on the Veteran's reported lay history to this effect.  A February 2006 record documents symptoms of numbness and paresthesia of the feet and hands.  An April 2006 neurology consult documents distal symmetric numbness and tingling in the arms and legs, described as intermittent for 20 years, and constant for 15 years.  Exposure to Agent Orange in Vietnam was noted.  Peripheral neuropathy of small fiber predominance with a painful component, etiology unclear, was assessed.  In May 2007, an impression of type II diabetes mellitus was made.   

On file is a March 2006 memorandum indicating that a Department of Defense database search reflected that the USS EVERSOLE was not a ship which participated in Project 112/SHAD tests and that the Veteran himself was not listed as a participant.   

In July 2006, the Veteran provided a statement indicating that his ship pulled into dock in Vietnam and he disembarked to go on shore for ship supplies based on Captain's orders.  

In an October 2006 memorandum for the file (relating to the Veteran's PTSD claim) the following findings also pertinent to the present appeal were made: (1) STRs and SPRs are negative for indication of combat or shrapnel wounds; and (2) the Veteran's reports of being awarded Purple Heart are unsubstantiated by the National Personnel Records Center (NPRC).  

In April 2007, the Department of the Navy provided copies of 1969 and 1971 Command History Reports of the USS EVERSOLE (DD789) detailing the ship's operations during those 2 years were provided for the file; the 1970 reports were unavailable.  The reports did not reveal any visitation or docking in Vietnam, or operations on the inland waterways or close coastal waters.  

A second medical report of Dr. G.E.W. was provided in May 2007, providing essentially the same information as shown in November 2005, except to include an opinion that type 2 diabetes was related to Agent Orange exposure and a history of pancreatitis, diagnosed in 1971.  

In October 2009, the Department of the Navy provided information for purposes of obtaining deck logs, noting that these would not document deployment of sailors ashore in Vietnam.  In turn, the National Archives and Records Administration (NARA) was contacted in October 2009 with a request for deck logs.  In October 2009 a negative reply was received from NARA.  A second request through NARA was made in December 2009.  In January 2010, NARA provided information showing that the Combat Naval Gunfire Support File indicated that the USS EVERSOLE was involved in gunfire support missions during the Vietnam War between December 1969 and March 1970.  NARA data indicated that the range to target varied from 80,000 to 140,000 yards to target, or 45 miles at the closest.

A March 2010 VA psychiatric examination report contains information pertinent to the claim as follows.  The Veteran reported that his ship was 150 yards off the coast of Vietnam and that his ship pointed large guns directly onto the beach, killing water buffalo with women and children strapped to them.  The examiner initially noted that was unlikely that a ship that size would be only a 150 yards offshore.  The examiner also doubted that ship used its large guns to kill water buffalo on land.  Further, it was observed that as Veteran's MOS was interior communications; the Veteran more than likely would not have witnessed anything going on outside of the ship, since he reported that one of his jobs involved loading guns, a task which was done from inside the ship.  Further, when reviewing the NARA report, it was noted that the closest the ships would have come to land while firing was 45 miles; therefore, the Veteran would not have been able to see the shoreline.  

In an April 2010 statement, the Veteran offered information indicating that his duties occurred both inside and outside the ship; the Veteran also maintained that no black powder gun on any naval vessel could fire from 45 miles, contrary to information provided by NARA, and provided information from Wikipedia in support of his arguments.  The Wikipedia article states that the Mark 5"/38 caliber gun, with a 55 pound projectile, had a maximum horizontal firing range of 18,000 yards.

An April 2010 VA examination revealed that the Veteran could not recall having pancreatitis in service, but was told by Dr. G.E.W. that he had suffered from this many years previously based on review of medical records.  The report reflected that STRs were negative for a diagnosis of pancreatitis.  The examiner concluded that the Veteran did not have pancreatitis or any other pancreatic illness or condition.  It was observed that symptoms were not typical for pancreatitis and were most likely due to GERD.  The examiner indicated that a single amylase from 1971 did not support a pancreatitis diagnosis, as found by Dr. G.E.W., as this is a non-specific indicator and may be elevated due to numerous other conditions.  Service connection for pancreatitis was denied in a February 2011 rating decision. 

A VA medical record of October 2011 shows diagnoses of Type II diabetes mellitus, at goal and treated with Metformin; and diabetic peripheral neuropathy.  

The file contains numerous articles addressing Agent Orange exposure and related topics.  Records from the Social Security Administration are on file were added to the file including a decision indicates that benefits were approved from December 2008 based on a primary condition listed as frozen right shoulder, and a secondary condition described as a back disorder. 

A. Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus, primarily based on reported exposure to herbicides while in-country Vietnam.  After carefully considering the issue in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.

It is undisputed that the Veteran currently has a current diagnosis of type II diabetes mellitus as confirmed by VA records of May 2007.  

Concerning in-service disease or injury, the Veteran asserts that he was exposed to herbicides, to include Agent Orange, while serving aboard the USS EVERSOLE and based upon visitation in Vietnam.  As discussed above, type II diabetes mellitus is a disease that is presumed to be associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Thus, at its core, the Veteran's service connection claim turns on whether there is sufficient evidence to demonstrate that the Veteran had "service in Vietnam," such that in-service exposure to herbicides may be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6)(iii).  However, upon review of the evidence, the Board finds that the Veteran does not have "service in Vietnam," and in-service exposure to herbicides may not be presumed.

With respect to service incurrence, the Veteran has offered several accounts of his alleged exposure to herbicides in service.  

In this case, the Veteran has been awarded the Vietnam Service Medal (VSM).  The VSM was awarded to Veterans who served between July 1965 and March 1973 in Vietnam, Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  See U.S. Department of Defense Manual of Military Decorations and Awards, Appendix D at D-20, July 1990.  

As noted by the Federal Circuit in the Haas decision, the receipt of the VSM alone does not establish service in Vietnam.  Id., 525 F.3d at 1168.  In this regard, the Board notes that the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a VSM.  Haas, 525 F.3d at 1196.  Here, the Veteran's SPRs reflect that his VSM was awarded based on service aboard the USS EVERSOLE (DD-789) while in direct support of military operations in Vietnam and its contiguous waters during the West Pacific Cruise for the period from February 14 to March 2, 1970; not based on in-country service in Vietnam.  Accordingly, the Veteran's receipt of the VSM does not provide proof of active service inside the Republic of Vietnam. 

In September 2010, the Veterans Benefit Administration issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure from Navy Veterans.  The training letter explained that such vessels as gun line ships, aircraft carriers, and supply and support ships were referred to as "Blue Water" navy as they operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "Brown Water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  

The Veteran has repeatedly maintained that the USS EVERSOLE, a destroyer, was a "brown water" as opposed to a "blue water" vessel.  The Board notes that the Veteran's SPRs and other official information confirm that the Veteran served on the USS EVERSOLE.  In January 2010, NARA provided information showing that the Combat Naval Gunfire Support File indicated that the USS EVERSOLE was involved in gunfire support missions during the Vietnam War between December 1969 and March 1970.  Crucially, it has been established that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam.  See Haas, 525 F.3d at 1187-1190; see also VAOPGCPREC 27-97.   

The Veteran has provided vague accounts of being as close as 1/2 mile and 150 yards from the coast of Vietnam, failing to identify the dates or locations of these alleged events.  Not only are those accounts entirely unsubstantiated, they are refuted by NARA information indicating that that USS EVERSOLE range to target varied from 80,000 to 140,000 yards to target, or 45 miles at the closest.  The Veteran has submitted information from Wikipedia reflecting that a Mark 5"/38 caliber gun, with a 55 pound projectile, had a maximum horizontal firing range of 18,000 yards.  Notably, the Wikipedia article reflects that multiple types of ordnance was used by the Mark 5"/38 caliber gun including anti-aircraft (AA) shells, anti-aircraft common (AAC), and anti-aircraft VA (AAVT).

Overall, the Board places significantly greater probative weight to the official naval gun support records as to the actual distances from the Vietnam shore as these records note the end and starting time for each mission, the selected target area, the operation type, the target type, the type of ordnance expended and the range to target in thousands of yards.  Nonetheless, the Veteran's own account of firing still places him off the shores of Vietnam during firing missions. 

The Board further notes that service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  VAOPGCPREC 27-97 (1997), 62 Fed. Reg. 63604 (1997).  Additionally, after careful review of an Institute of Medicine (IOM) report, "Blue Water Navy Vietnam Veterans and Agent Orange Exposure," the Secretary of VA determined that the evidence available at the time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  77 Fed. Reg. 76170 (Dec. 26, 2012).  The Board also conducted a search for the USS EVERSOLE on VA's internal comprehensive database classifying brown water vessels; however, as of the January 2014 update, that vessel is not listed.   

The Veteran has also provided an account of visitation in-country Vietnam, claiming that his ship pulled into dock and he disembarked to go on shore for ship supplies based on Captain's orders (July 2006).  VA has attempted to confirm the Veteran's reported visitation in Vietnam through official sources such as JSRRC, the Department of the Navy, NARA, and records such as SPRs, deck logs, and the USS EVERSOLE command history.  None of these sources reveal that the Veteran had any visitation or that the USS EVERSOLE had any on-land activity in Vietnam.  

The Veteran has further maintained that his ship was involved in Project 112 SHAD (shipboard hazardous assessment determination).  This assertion is patently inaccurate as the file contains a March 2006 memorandum indicating that a Department of Defense database search reflected that the USS EVERSOLE was not a ship which participated in Project 112/SHAD tests and that the Veteran himself was not listed as a participant.  

It is generally established that a Veteran can attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, credibility is another matter.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

Here, since 2006 when the claim was filed, the Veteran has provided the aforementioned accounts of various alleged circumstances under which he was near or on land in Vietnam.  While the Veteran is generally considered competent to provide such information, the lay accounts provided have been vague, lacking in details and uncorroborated by any military records.  On other matters of record, the Veteran has claimed to have been awarded the Purple Heart when, according to military records, he has not.  He has claimed participation in Project 112/SHAD when, according to military records, he has not.  The Board also notes that the Veteran has presented medical evidence in support of his increased rating for PTSD which, according to a statement from his spouse, observes that the Veterann presents as so forgetful that he needs to be reminded to take care of activities of daily living. 

Thus, on a review of the entirety of the information, the Board finds that the Veteran's account of setting foot in Vietnam is not credible as, in addition to not being consistent with the ship positioning and his MOS, it is based purely on the Veteran's recollections which are not deemed reliable.  See, e.g., State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) (discussing that "a witness may be impeached by evidence of his declarations or statements which are either inconsistent or contradictory to his testimony at trial.  The fact that he has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony."  

Also on file and considered are articles, fact sheets, and informational materials relating largely to aspects of the Veteran's reported in-country Vietnam service.  However, this evidence does not discuss the specific circumstances or events of the Veteran's service or claimed herbicide exposure, does not otherwise provide any probative evidence to the effect that the USS EVERSOLE should be considered a brown water vessel, and does not in any way substantiate the Veteran's reports of being actually in-country Vietnam.  As such, this evidence is of essentially no probative value for these purposes.  

The Board finds that the weight of the evidence is against a finding that the Veteran served on a brown-water vessel, set foot in Vietnam, or was a participant in Project SHAD as he claims and finds his statements in this regard entirely lacking in credibility in light of overwhelming probative documentary evidence to the contrary.  In this regard, not one of the Veteran's accounts is supported by official documentation or credible corroborating evidence, and his own reports are found to be lacking credibility.  Significantly, prior to filing the claim in 2006, the Veteran had never provided a report of in-country service in Vietnam, suggesting that his incredible accounts to this effect made since that time, were primarily made in pursuit of VA compensation.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Consequently, the Board concludes that the Veteran was not present on the landmass of Vietnam and did not serve on a ship that docked on the shores or piers of Vietnam, operated temporarily in the Vietnam inland waterways, or operated on close coastal waters for extended periods and, therefore, is not presumed to have been exposed to herbicides.  Accordingly, presumptive service connection for diabetes mellitus type II as related to such exposure is not warranted.

The Veteran has also provided accounts of direct herbicide exposure.  In this regard, he maintains that planes spraying Agent Orange along the fire line turned over the destroyer with their spraying units still activated, causing the ship to be become exposed to Agent Orange.  However, the Veteran has failed to provide any competent evidence of how and when he sustained any actual and direct exposure.  Quite simply, he has not demonstrated that he has the specialized knowledge or training to determine what substance was being sprayed by any aircraft and has provided no actual evidence that it was in fact a tactical herbicide as defined in 38 C.F.R. § 3.307(a)(6)(i) (2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram).  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007). 

As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during his military service, and the Veteran is therefore not entitled to service connection for Type II diabetes mellitus on a presumptive basis as discussed in 38 C.F.R. § 3.309(e).  

This does not, however, preclude the Veteran from establishing his entitlement to service connection for Type II diabetes mellitus with proof of actual direct causation.  Combee, 34 F.3d at 1043.  The Court has specifically held that the provisions set forth in Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Pertinently, the Veteran's STRs include no indication of complaints of, treatment for or diagnoses of diabetes in service, or within the one year presumptive period following his separation from service in July 1971, i.e. by July 1972.  See 38 C.F.R. § 3.309(a).  Crucially, the Veteran does not assert that he experienced symptoms of diabetes during service, and the record demonstrates that he was not diagnosed with any type of diabetes until approximately 2007, more than 35 years following his separation from service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is no indication of chronicity and continuity of symptomatology since service in this case.  At best, the record reflects the Veteran's report of diabetic neuropathy symptoms having an onset in the 1980's, which is many years after service discharge.  The Board has already noted that the evidence is against a finding that the Veteran was exposed to herbicide during his active duty military service.  

In support of the claim, the Veteran has provided for the file 2 private medical statements of Dr. G.E.W. dated in November 2005 and 2007.  Therein, the doctor accepted as true the Veteran's uncorroborated history of exposure to Agent Orange while on fire missions within 1/2 mile of the shore line of Vietnam and his reported involvement in Project 112 SHAD.   The doctor indicated that he had reviewed the Veteran's Naval and VA medical records, and had made the diagnoses which included Type 2 diabetes and subacute, transient neuropathy, based on that review, which he etiologically related to Agent Orange exposure in service and to pancreatitis.  

The opinions of Dr. G.E.W. are of no probative value as they were based on the factual premise that the Veteran sustained Agent Orange exposure in service and was involved in Project SHAD; lay reports which have been refuted and found to be wholly inaccurate.  A physician's opinion based upon an inaccurate factual premise, as is the case here, has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); see Swann v. Brown, 5 Vet. App. 229 (1993)) (holding that the Board is not bound to accept medical opinions that are based upon an inaccurate factual premise); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

With respect to the portion of the 2007 opinion of Dr. G.E.W. linking diabetes to pancreatitis; pancreatitis was not diagnosed in service and there was no evidence of pancreatitis or any pancreatic condition upon VA examination of 2010.  The VA examiner specifically reviewed the Veteran's laboratory findings in service, and found that one instance of an elevated amylase was non-specific indicator for pancreatitis.  Significantly, service connection is not in effect for pancreatitis as a claim for that condition was denied by the Board in February 2011.  Therefore, secondary service connection based on this alleged relationship is not a viable theory of entitlement for service connection and the merits of the opinion need not be discussed further.  

Accordingly, the Veteran's service connection claim for diabetes fails on direct, presumptive, and secondary bases.  For the foregoing reasons, the Veteran's claim for service connection for diabetes mellitus type II must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

      B.  Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran maintains that service connection is warranted for peripheral neuropathy of the upper and lower extremities.  His primary contention is that these conditions are secondary to diabetes mellitus.  In the alternative, he maintains that these conditions arose as a result of his reported participation in Project 112 SHAD testing.  In this regard, he has not contended and the evidence does not establish, or even suggest, that peripheral neuropathy had its onset during service or within the first post-service year.  Where neither the Veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the theory of direct service connection will be only briefly addressed herein, for the sake of completeness.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

With respect to evidence of current disability, post service VA medical records document a diagnosis of peripheral neuropathy in 2006.  

The Board notes that, according to 2005 and 2007 private medical statements of Dr. G.E.W. acute and sub-acute peripheral neuropathy, was diagnosed.  Under 38 C.F.R. § 3.309(e) acute and subacute peripheral neuropathy are among the conditions VA recognizes as presumed to be due to herbicide exposure.  Note 2 accompanying the regulations provides that for purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Given the aforementioned definition of this condition, the Board finds this diagnosis to be curious.  Nonetheless, as the Board has already found no factual basis of actual herbicide exposure, such a disability cannot be awarded as presumptively due to herbicide exposure.

With respect to service incurrence, the Veteran's STRs are negative for evidence of peripheral neuropathy or for any such diagnosis, and neuropathy it is not shown to have manifested within weeks or months of alleged exposure to an herbicide agent.  As discussed above, the Board has already determined that the evidence is against a finding that the Veteran was exposed to herbicide during his active duty military service.  

However, the Veteran maintains that he participated in Project 112/SHAD testing during service.  Again, as discussed above, this assertion is inaccurate and not credible.  In March 2006, research conducted through the Department of Defense database search reflected that the USS EVERSOLE was not a ship which participated in Project 112/SHAD tests and that the Veteran himself was not listed as a participant.  The Veteran has provided no documentary evidence establishing or even suggesting his participated in Project 112/SHAD testing.  The Board finds the evidence from a DOD, a reliable source as the DOD is the custodian of information for Project 112/SHAD, to be far more credible and accurate than the Veteran's vague and unsubstantiated accounts to this effect and concludes that the Veteran had no participation in Project 112 SHAD testing during service.  

Given the above finding, any assertion of an etiological link between this alleged in-service event and the later development of peripheral neuropathy is entirely meritless.  Accordingly, as the 2005 and 2007 opinions of Dr. G.E.W. purporting to link the two are of no probative value, as they are based on an inaccurate factual premise.  Again, a physician's opinion based upon an inaccurate factual premise, as is the case here, has no probative value.  Reonal, 5 Vet. App. at 460-61.  

Peripheral neuropathy was initially documented in medical records of 2006, approximately 35 years after service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson, 230 F.3d at 1333.  There is no indication of chronicity and continuity of symptomatology since service in this case.  At best, the Veteran has reported the onset of intermittent symptoms in the 1980's and chronic symptoms since the late 1980's/early 1990's.

As indicated previously, the Veteran has primarily claimed that he currently has peripheral neuropathy as a result of diabetes mellitus type II.  See Robinson, supra.  Service connection on a secondary basis requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Significantly, the Veteran is not entitled to service connection for diabetes mellitus type II, as determined herein.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for peripheral neuropathy as secondary to diabetes.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused or aggravated his peripheral neuropathy, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities are without legal merit.  Id.   

Therefore, for the foregoing reasons, the Veteran's service connection claims for peripheral neuropathy of the upper and lower extremities must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for diabetes mellitus type II is denied. 

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.


REMAND

A remand is required in conjunction with the Veteran's appeal seeking an initial compensable rating for bilateral hearing loss, an initial rating in excess of 30 percent for PTSD, and entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c),(d) (2013).

The Veteran last underwent a VA audiological evaluation in July 2010, at which time bilateral hearing deficit, consistent with the assignment of a non-compensable evaluation was demonstrated.  It has now been several years since the Veteran's hearing acuity was last evaluated by VA.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that in light of the evidence on file, the passage of time since the last VA evaluation, and in fairness to the Veteran, additional development is warranted to determine the current severity of the Veteran's service-connected bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  As such, upon re-examination, a VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss, including for example in conjunction with his day-to-day activities.

With regard to PTSD, a review of the evidence indicates that Veteran was last examined by VA in April 2012.  At that time, PTSD was diagnosed and the examiner concluded that the symptoms overall produced occupational and social impairment with occasional decrease in work efficiency.  Since that time, the Veteran and his attorney have maintained that the Veteran's PTSD has worsened to the point that he is unemployable.  In support of the claim, additional evidence in the form of a private medical evaluation conducted by Dr. M.L.C. in October 2013 was added to the file and accompanied by a waiver.  Also added to the file were VA records current to mid-July 2013.  The Board notes that the private report of Dr. M.L.C. did not include a GAF score, as the doctor essentially explained that GAF scores lacked utility.  However, VA still considers GAF scores relevant and useful for purposes of assigning disability ratings, when weighed with other pertinent information.  

Accordingly, a comprehensive VA psychiatric examination has not been conducted for more than 2 years and a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination is in order to determine the current manifestations and level of severity associated with the Veteran's service-connected PTSD. 

Also on appeal is a TDIU claim.  On his formal TDIU claim application, the Veteran indicated that he last worked full-time in 2008 and thereafter became too disabled to work, primarily due to PTSD.  

TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19. 

Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  As the appeal is being remanded for new examinations to determine the current level of disability associated with the Veteran's hearing loss and PTSD, the Board will also request that the examiners provide opinions addressing whether it is at least as likely as not that the Veteran's service-connected disorders render him unable to secure or follow a substantially gainful occupation when considered in conjunction with subjective factors such as his education, work experience and training.  

In this regard, the file contains contradictory information regarding the Veteran's level of education.  The formal TDIU application form (21-8940) received in September 2010 reflects that the Veteran reported completing 2 years of college.  In contrast, SSA records include a September 2009 examination report indicating that the Veteran has a master's degree in merchant marine and electronics; which suggests that the Veteran may have failed to include this information on his application in the area where information regarding his education and training was specifically requested.  Accordingly, the Veteran should be requested to fully and accurately disclose the nature and level of his education and training and should be given an opportunity to re-submit a completed VA Form providing this and any other information which may have been omitted on the September 2010 application form.  

In addition, the AOJ may decide to pursue further development of the TDIU claim, to include obtaining additional evidence or opinion, and/or evidence relating to the Veteran's education and employment history and current status, as is deemed necessary to develop the TDIU claim.  After all appropriate development has been completed, the TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16, as applicable.

As the case is being remanded, and it appears that the Veteran receives his primary  treatment through VA, records dated from July 2013 forward, will be sought and added to the record, prior to readjudication of the claims.  In this regard, the Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, in a June 2012 determination, the RO granted additional compensation benefits for the Veteran's dependent spouse, effective from January 18, 2011.  The VBMS file contains a valid and timely Notice of Disagreement which was dated and received on June 18, 2013, in which the Veteran expressed disagreement with the assigned effective date.  To date, the RO has not issued an SOC addressing that claim.  The failure to issue an SOC in such a circumstance necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013).  Under these circumstances, the Board has no discretion and is obliged to remand these claims to the RO for the issuance of an SOC.  See Manlincon, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  However, this claim will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his increased initial disability rating claims for bilateral hearing loss, PTSD, and his TDIU claim. 

2.  Regarding the TDIU claim, the Veteran should be requested to fully and accurately disclose the nature and level of his education and training and should be given an opportunity to re-submit a completed VA Form providing this and any other information which may have been omitted on the September 2010 application form.

3.  Copies of all available VA records, including psychiatric/mental health treatment records, assessments, hospitalization, and examination reports dated from July 2013 forward, must be requested and associated with the claims file or virtual VA file, as appropriate.

4.  Schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss.  Have the designated examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.  Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  

In addition to objective test results, the examiner should fully describe the Veteran's lay accounts of functional effects caused by the hearing disability in the final report of the evaluation, such as those impacting his daily activities and employability.  

The examiner is requested to address whether the Veteran is able or unable to secure and follow a substantially gainful occupation due to his service-connected bilateral hearing loss, in and of itself, or in conjunction with service-connected tinnitus.  All opinions must be supported by a clear rationale, if necessary with citation to relevant medical findings. 

5.  Schedule the Veteran for a VA psychiatric examination to determine the current manifestations and severity associated with his PTSD.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail. 

It is requested that the VA examiner indicate all the current nature and severity of all symptoms and manifestations attributable to the Veteran's service-connected PTSD.  In addition, pertinent lay information should be recorded.

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD; or deficient in most areas.  In this regard, detailed information regarding his employment history and status (including the nature of his employment, number of hours spent working each week, any problems or conflicts associated with his job, and whether he is engaged in any other occupation currently - even on a part-time basis), should be recorded.

The examiner is also asked to generally comment on the impact of PTSD on the Veteran's employment and activities of daily life and to assign a GAF score.  In addition, the examiner is requested to address whether the Veteran is able or unable to secure and follow a substantially gainful occupation due to his service-connected PTSD in and of itself, or in conjunction with service-connected bilateral hearing loss, tinnitus, and nephrolithiasis.  In this regard, the examiner is asked to reconcile his or her findings with finding made by Dr. M.L.C. in October 2013, and with information provided in the September 2009 examination report of Dr. S.R.

A complete rationale for any opinions expressed and conclusions made should be provided.

6.  The AOJ will then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

9.  An SOC must be provided addressing the issue of entitlement to an effective date prior to January 18, 2011, for the grant of additional compensation benefits for the Veteran's dependent spouse.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed following the issuance of the SOC.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to this claim, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


